DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 30-31, 35, and 37-48 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 02/15/2022, with respect to the rejection(s) of claims 30-49 has been fully considered and the results as followings:
On pages 6-8 of Applicant’s remarks, Applicant argues that the combination of Health, Kinard, Buzuloiu, and/or JHMS does not disclose the amended limitations of “wherein digitally processing the captured digital image comprises detecting at least one region of interest covering the at least one limb and selecting pixels of the digital image in the detected at least one region of interest which have a color in a range predefined in accordance with the color of the at least one limb” because Buzuloiu teaches to identify the body portion by a specific shape detection process and only uses pixel-based color analysis for determining if the body portion is naked or not while the claimed invention recites the limbs of the animal, particularly when the animal is a rodent, have a specific color which is easily to differentiate from the color of the rest of the animal, the color recognition allows for very efficiently recognizing the at least one limb. 
Examiner respectfully disagrees with Applicant because as discussed in the Non-Final rejection mailed on 09/15/2021, the rejection relied upon Buzuloiu to disclose a known alternative method of identifying a potential body portion (a limb of an animal) based on a color in a range of pixels (Buzuloiu: [0032] and FIG. 1: When a pixel is found to match a color in the If the area around the pixel is uniform in color within a pre-determined variance, the area is considered to be potentially skin, and a quantity defined as "image badness" is incremented) from an image (Buzuloiu: Abstract, [0010], [0032]-[0036], [0046]-[0050], and FIG. 2-4: According to step 10 of FIG. 1, a database of defined colors corresponding to human body parts is established as a reference to compare with pixels from questionable images. FIG. 3 is a flow chart defining the steps of the process of block 10. The first step (block 90) includes collecting a quantity of N known objectionable images and storing them in a sample database. In step 92, one of the "N" images is retrieved from the sample database. In step 94, a plurality of "P" skin samples are selected at random from the image. Each skin sample is preferably selected to have about 50-100 pixels. The number of skin samples and pixels in a sample is somewhat arbitrary and the present invention includes any number. Eight samples of 50-100 pixels each are preferred because these quantities are adequate for an excellent definition of the color, and the quantity is small enough so as not to require excessive computer processing time).
Therefore, in view of teachings by Health, Kinard, and Buzuloiu it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the animal verification system of Health and Kinard to explicitly include digitally processing the captured digital image comprises selecting pixels of the digital image in the detected at least one region of interest which have a color in a range predefined in accordance with the color of the at least one limb or tail, as suggested by Buzuloiu. The motivation for this is to implement a known method to identify a part of an animal based on image information associated with the animal.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/15/2022 is/are compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statement is/are being considered by Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 30-31, 35, 40-43, 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Health et al. (Health – US 9,578,853 B1) in view of Kinard (Kinard – US 2015/0078626 A1), Journal of Herpetological Medicine and Surgery (JHMS) (Journal of Herpetological Medicine and Surgery – Toe-Clipping in Amphibians), and Buzuloiu et al. (Buzuloiu – US 2002/0159630 A1).

As to claim 30, Health discloses a method of tracking an animal in a population of animals, comprising:
applying a visual identifier (Health: FIG. 1 the human-readable code portion 11 and the machine-readable code portion 12) to the animal (Health: Abstract, column 3 lines 10-57, column 9 lines 10 – column 10 lines 11, and FIG. 1: In one embodiment the machine-readable portion of the animal code must map to a valid study ID and, in addition, the human-readable portion of the animal code must map to a valid animal ID table in the animal ID index table for the valid study ID. In this way the mapping of both the machine-readable portion and the human-readable portion must properly map within sparse tables for a read to be valid);
associating reference identifier data of the visual identifier to animal data of the animal (Health: Abstract, column 3 lines 10-57, column 9 lines 10 – column 10 lines 11, and FIG. 1: In some embodiments an animal code, the data marked on the animal, is mapped via a mapping table to the animal ID. Such a mapping table is shown in FIG. 6. This may be true for just the human-readable portion, or just the machine-readable portion, or both. One advantage of this is that animal codes may be reused, while keeping the animal IDs unique, at least within a known scope, context, and time period. For such embodiments, the animal code may be called or thought of as a "token." The animal code, or token, is then used as (or is) an index into one or more mapping tables. One such map type is a "through map" ;
capturing a image of the visual identifier applied to the animal (Health: column 15 lines13-17 and FIG. 8: Both control of the operation of the machine of FIG. 8 and the verification of correctly marked codes may be performed by the use of a single video camera, not shown in this Figure. Such use of a single camera for both purposes is claimed as an embodiment) comprising positioning the animal in a reading area and generating the image when the animal is in the reading area (Health: Abstract, column 3 lines 10-57, column 9 lines 10 – column 10 lines 11, column 14 lines 19 - column 15 17, FIG. 1 and FIG. 8: Both control of the operation of the machine of FIG. 8 and the verification of correctly marked codes may be performed by the use of a single video camera, not shown in this Figure. Such use of a single camera for both purposes is claimed as an embodiment);
recognizing the visual identifier by processing the captured digital image (Health: column 15 lines13-17 and FIG. 8: Both control of the operation of the machine of FIG. 8 and the verification of correctly marked codes may be performed by the use of a single video camera, not shown in this Figure. Such use of a single camera for both purposes is claimed as an embodiment); and
identifying the animal upon recognition of the visual identifier (Health: Abstract, column 3 lines 10-57, column 9 lines 10 – column 10 lines 11, column 15 lines13-17, FIG. 1 and FIG. 8: In one embodiment the machine-readable portion of the animal code must map to a valid study ID and, in addition, the human-readable portion of the animal code must map to a valid animal ID table in the animal ID index table for the valid study ID. In this way the mapping of both the machine-readable portion and the human-readable portion must properly map within sparse tables for a read to be valid).

While Health discloses a method of identifying information of an animal based on a code tattooed in the animal tail using a video camera (Health: Abstract, column 3 lines 10-57, column 9 lines 10 – column 10 lines 11, column 15 lines13-17, FIG. 1 and FIG. 8: Both control of the operation of the machine of FIG. 8 and the verification of correctly marked codes may be performed by the use of a single video camera, not shown in this Figure. Such use of a single camera for both purposes is claimed as an embodiment), Health does not explicit disclose the method steps of 
applying visual identifier to the animal comprising clipping a combination of toes of at least one limb of the animal;
capturing a digital image of the visual identifier applied to the animal; recognizing the visual identifier by digitally processing the captured digital image; and identifying the animal upon recognition of the visual identifier; wherein digitally processing the captured digital image comprises detecting at least one region of interest covering the at least one limb and selecting pixels of the digital image in the detected at least one region of interest which have a color in a range predefined in accordance with the color of the at least one limb.
However, it has been known in the art of identifying animal to implement the method steps of capturing a digital image of the visual identifier applied to the animal; recognizing the visual identifier by digitally processing the captured digital image; and identifying the animal upon recognition of the visual identifier, as suggested by Kinard, which discloses capturing a digital image of the visual identifier applied to the animal (Kinard: Abstract, [0036]-[0040], ; recognizing the visual identifier by digitally processing the captured digital image (Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: a digitizer 106 to convert the pet's nose print into a digital signature, a central processing unit 112 to process the data and process steps within the data-processing system, a storage unit 110 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world, control mechanism(s) 114 to control data or processes or to input data into the data-processing system, a display 116 to show information to the user, and an input/output system 118 to communicate commands and data and (ii) one or more remote or networked data-processing system(s) 126 further comprising a central processing unit 120 to process data within the remote data-processing system(s), a storage unit 124 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world or within a specified geographical location and a matching unit 122 to search the storage unit to match a pet's information, including without limitation the pet's nose print, with the information of numerous pets in the computer database storage unit 124); and identifying the animal upon recognition of the visual identifier (Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: a central processing unit 120 to process data within the remote data-processing system(s), a storage unit 124 to store commands, processes and/or data in which to store the pet's information as well 
Therefore, in view of teachings by Health and Kinard, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention  to implement in the animal verification system of Health to explicitly include the method steps of capturing a digital image of the visual identifier applied to the animal; recognizing the visual identifier by digitally processing the captured digital image; and identifying the animal upon recognition of the visual identifier, as suggested by Kinard. The motivation for this is to implement a known method to identify an animal based on information associated with the animal captured by a camera.
Further, the combination of Health and Kinard does not explicitly disclose the visual identifier to the animal comprises clipping a combination of toes of the animal.
However, it has been known in the art of animal identification to implement wherein applying the visual identifier to the animal comprises clipping a combination of toes of the animal, as suggested by JHMS, which discloses wherein applying the visual identifier to the animal comprises clipping a combination of toes of the animal (JHMS - Toe-Clipping in Amphibians: At the first capture, one or more toes are strategically removed to produce a unique code for the individual amphibian. Later, when the animal is recaptured, an identification key can be used to read the missing toe pattern and identify the specific animal. Mark-recapture is a valuable tool for ecological studies estimating population size and other demographic parameters such as survival rates. Toe-clipping became popular because of an 
Therefore, in view of teachings by Health, Kinard, and JHMS it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the animal verification system of Health and Kinard to explicitly include wherein applying the visual identifier to the animal comprises clipping a combination of toes of the animal, as suggested by JHMS. The motivation for this is to implement a known method to identify an animal based on information associated with the animal.

Furthermore, the combination of Health, Kinard, and JHMS does not explicitly disclose wherein digitally processing the captured digital image comprises detecting at least one region of interest covering the at least one limb and selecting pixels of the digital image in the detected at least one region of interest which have a color in a range predefined in accordance with the color of the at least one limb.

However, it has been known in the art of identification parts of an animal to implement wherein digitally processing the captured digital image comprises detecting at least one region of interest covering the at least one limb and selecting pixels of the digital image in the detected at least one region of interest which have a color in a range predefined in accordance with the color of the at least one limb, as suggested by Buzuloiu, which discloses wherein digitally processing the captured digital image comprises detecting at least one region of interest covering the at least one limb and selecting pixels of the digital image in the detected at least one region of interest which have a color in a range predefined in accordance with the color of the at least one limb (Buzuloiu: Abstract, [0010], [0032]-[0036], [0046]-[0050], and FIG. 2-4: According to step 10 of FIG. 1, a database of defined colors corresponding to human body parts is established as a reference to compare with pixels from questionable images. FIG. 3 is a flow chart defining the steps of the process of block 10. The first step (block 90) includes collecting a quantity of N known objectionable images and storing them in a sample database. In step 92, one of the "N" images is retrieved from the sample database. In step 94, a plurality of "P" skin samples are selected at random from the image. Each skin sample is preferably selected to have about 50-100 pixels. The number of skin samples and pixels in a sample is somewhat arbitrary and the present invention includes any number. Eight samples of 50-100 pixels each are preferred because these quantities are adequate for an excellent definition of the color, and the quantity is small enough so as not to require excessive computer processing time).
Therefore, in view of teachings by Health, Kinard, JHMS, and Buzuloiu it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the animal verification system of Health, Kinard, and JHMS to explicitly include wherein digitally processing the captured digital image comprises detecting at least one region of interest covering the at least one limb and selecting pixels of the digital image in the detected at least one region of interest which have a color in a range predefined in accordance with the color of the at least one limb, as suggested by Buzuloiu. The motivation for this is to implement a known method to identify a part of an animal based on information associated with the animal.

As to claim 31, Health, Kinard, JHMS, and Buzuloiu disclose the limitations of claim 30 further comprising the method of claim 30, wherein identifying the animal upon recognition of the visual identifier (Health: Abstract, column 3 lines 10-57, column 9 lines 10 – column 10 lines 11, column 15 lines13-17, FIG. 1 and FIG. 8: In one embodiment the machine-readable portion of the animal code must map to a valid study ID and, in addition, the human-readable portion of the animal code must map to a valid animal ID table in the animal ID index table for the valid study ID. In this way the mapping of both the machine-readable portion and the human-readable portion must properly map within sparse tables for a read to be valid) comprises comparing identifier data of the visual identifier recognized by automatically processing the captured digital image to the reference identifier data (Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: a central processing unit 120 to process data within the remote data-processing system(s), a storage unit 124 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world or within a specified geographical location and a matching unit 122 to search the storage unit to match a pet's information, including without limitation the pet's nose print, with the information of numerous pets in the computer database storage unit 124).

As to claim 35, Health, Kinard, JHMS, and Buzuloiu disclose the limitations of claim 30 further comprising the method of claim 30, wherein digitally processing the captured digital image comprises classifying the at least one limb in the digital image (Health: Abstract, column 3 lines 10-57, column 9 lines 10 – column 10 lines 11, and FIG. 1: Symbologies suitable for use marking codes on rodent tails are disclosed, for both machine-readable and human-readable codes, and those codes combined. Codes comprising both a human-readable and a A machine-readable code uses a vine-code with a visible spine aligned with the rodent's tail, JHMS - Toe-Clipping in Amphibians: At the first capture, one or more toes are strategically removed to produce a unique code for the individual amphibian. Later, when the animal is recaptured, an identification key can be used to read the missing toe pattern and identify the specific animal. Mark-recapture is a valuable tool for ecological studies estimating population size and other demographic parameters such as survival rates. Toe-clipping became popular because of an inability to use more traditional identification systems. Amphibians tend to be small, do not have ears or other appendages suitable for placing tags, and the mucous nature and frequent shedding of their skin prevents other techniques from being effective, and Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: a digitizer 106 to convert the pet's nose print into a digital signature, a central processing unit 112 to process the data and process steps within the data-processing system, a storage unit 110 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world, control mechanism(s) 114 to control data or processes or to input data into the data-processing system, a display 116 to show information to the user, and an input/output system 118 to communicate commands and data and (ii) one or more remote or networked data-processing system(s) 126 further comprising a central processing unit 120 to process data within the remote data-processing system(s), a storage unit 124 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world or within a specified geographical location and a matching unit 122 to search the storage unit to match a pet's information, including without limitation the pet's nose print, with and wherein digitally processing the captured digital image preferably comprises decoding the visual identifier from the classification of the at least one limb in the digital image (Health: Abstract, column 3 lines 10-57, column 9 lines 10 – column 10 lines 11, and FIG. 1: Symbologies suitable for use marking codes on rodent tails are disclosed, for both machine-readable and human-readable codes, and those codes combined. Codes comprising both a human-readable and a machine-readable portion may associate with an animal ID within one study, and a study ID within a vivarium, respectively, JHMS - Toe-Clipping in Amphibians: At the first capture, one or more toes are strategically removed to produce a unique code for the individual amphibian. Later, when the animal is recaptured, an identification key can be used to read the missing toe pattern and identify the specific animal. Mark-recapture is a valuable tool for ecological studies estimating population size and other demographic parameters such as survival rates, and Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: a digitizer 106 to convert the pet's nose print into a digital signature, a central processing unit 112 to process the data and process steps within the data-processing system, a storage unit 110 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world, control mechanism(s) 114 to control data or processes or to input data into the data-processing system, a display 116 to show information to the user, and an input/output system 118 to communicate commands and data and (ii) one or more remote or networked data-processing system(s) 126 further comprising a central processing unit 120 to process data within the remote data-processing system(s), a storage unit 124 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world or within a specified geographical location and a .

As to claim 40, Health, Kinard, JHMS, and Buzuloiu disclose the limitations of claim 30 further comprising the method of claim 30, comprising collecting study data about the identified animal, wherein collecting the study data about the identified animal preferably comprises associating the study data to the animal data of the animal (Health: column 1 lines 14-35: The animals in a vivarium must be observed, either manually by humans or by automated means, such as by the use of video cameras and video analytics software. Comparisons of animals are the basis of any study result. There are a large number of animal characteristics, attributes, or behavior that may be of interest in a study. We refer to all such observable aspects of animals as "behaviors," including blood, saliva, feces, urine, breath, and fur attributes. Observations of behaviors may be manual or automated and may be invasive or non-invasive. They may occur in the animal's home cage; or in a separate observation or test cage or apparatus; or via pathology or other chemical, biological or analytical analysis. Observations and results may use statistics or aggregated behaviors, column 2 lines 33-36, column 5 lines 60-67, column 8 lines 22-45, column 12 lines 45-65, column 16 lines 50-column 17 lines 16, and FIG. 1).

As to claim 41, Health, Kinard, JHMS, and Buzuloiu disclose the limitations of claim 30 further comprising the method of claim 30, wherein the population of animals is involved in an animal study (Health: column 1 lines 14-35: The animals in a vivarium must be observed, either manually by humans or by automated means, such as by the use of video cameras and .

As to claim 42, Health, Kinard, JHMS, and Buzuloiu discloses all the system for tracking an animal in a population of animals preferably involved in an animal study limitations as claimed that mirrors the method of tracking an animal in a population of animals in claim 30; thus, claim 42 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 30, and the details are as followings: 
a system for tracking an animal in a population of animals preferably involved in an animal study, comprising:
a computing arrangement configured to
associate reference identifier data of a visual identifier (Health: FIG. 1 the human-readable code portion 11 and the machine-readable code portion 12) applied to an animal to animal data of the animal (Health: Abstract, column 3 lines 10-57, column 9 lines 10 – column 10 lines 11, and FIG. 1: In some embodiments an animal code, the data marked on the animal, is mapped via a mapping table to the animal ID. Such a mapping table is shown in FIG. 6. This may be true for just the human-readable portion, or just the machine-readable portion, or both. One advantage of this is that animal codes may be reused, while keeping the animal IDs unique, at least within a known scope, context, and time period. For such embodiments, the animal code may be called or thought of as a "token." The animal code, or token, is then used as (or is) an index into one or more mapping tables. One such map type is a "through map" meaning that some or all of the table lines comprise data that is the same as the index for that line. In these cases the code is then the same as the corresponding ID, Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: a digitizer 106 to convert the pet's nose print into a digital signature, a central processing unit 112 to process the data and process steps within the data-processing system, a storage unit 110 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world, control mechanism(s) 114 to control data or processes or to input data into the data-processing system, a display 116 to show information to the user, and an input/output system 118 to communicate commands and data and (ii) one or more remote or networked data-processing system(s) 126 further comprising a central processing unit 120 to process data within the remote data-processing system(s), a storage unit 124 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world or within a specified geographical location and a matching unit 122 to search the storage unit to match a pet's information, including without limitation the pet's nose print, with the information of numerous pets in the computer database storage unit 124, and  JHMS - Toe-Clipping in Amphibians: At the first capture, one or more toes are strategically removed to produce a unique code for the individual amphibian. Later, when the animal is the missing toe pattern and identify the specific animal); 
recognize the visual identifier by processing a captured digital image (Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: a digitizer 106 to convert the pet's nose print into a digital signature, a central processing unit 112 to process the data and process steps within the data-processing system, a storage unit 110 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world, control mechanism(s) 114 to control data or processes or to input data into the data-processing system, a display 116 to show information to the user, and an input/output system 118 to communicate commands and data and (ii) one or more remote or networked data-processing system(s) 126 further comprising a central processing unit 120 to process data within the remote data-processing system(s), a storage unit 124 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world or within a specified geographical location and a matching unit 122 to search the storage unit to match a pet's information, including without limitation the pet's nose print, with the information of numerous pets in the computer database storage unit 124) of the visual identifier applied to the animal (Health: column 15 lines13-17 and FIG. 8: Both control of the operation of the machine of FIG. 8 and the verification of correctly marked codes may be performed by the use of a single video camera, not shown in this Figure. Such use of a single camera for both purposes is claimed as an embodiment and JHMS - Toe-Clipping in Amphibians: At the first capture, one or more toes are strategically removed to produce a unique code for the individual amphibian. Later, when the animal is recaptured, an identification key can be used to read the missing toe pattern and identify the specific animal), wherein the system comprises a platform defining a reading area in which the animal is to be positioned for capturing the digital image of the visual identifier applied to the animal (Health: Abstract, column 3 lines 10-57, column 9 lines 10 – column 10 lines 11, column 14 lines 19 - column 15 17, FIG. 1 and FIG. 8: Both control of the operation of the machine of FIG. 8 and the verification of correctly marked codes may be performed by the use of a single video camera, not shown in this Figure. Such use of a single camera for both purposes is claimed as an embodiment and Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4); and
identify the animal upon recognition of the visual identifier (Health: Abstract, column 3 lines 10-57, column 9 lines 10 – column 10 lines 11, column 15 lines13-17, FIG. 1 and FIG. 8: In one embodiment the machine-readable portion of the animal code must map to a valid study ID and, in addition, the human-readable portion of the animal code must map to a valid animal ID table in the animal ID index table for the valid study ID. In this way the mapping of both the machine-readable portion and the human-readable portion must properly map within sparse tables for a read to be valid, Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: a central processing unit 120 to process data within the remote data-processing system(s), a storage unit 124 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world or within a specified geographical location and a matching unit 122 to search the storage unit to match a pet's information, including without limitation the pet's nose print, with the information of numerous pets in the computer database storage unit 124, and JHMS - Toe-Clipping in Amphibians: At the first capture, one or more toes are strategically removed to produce a unique code for the individual amphibian. Later, when the animal is recaptured, an identification key can be used to read the missing toe pattern and identify the specific animal. ,
wherein the computing arrangement is configured to identify a combination of clipped toes of at least one limb of the animal as the visual identifier (JHMS - Toe-Clipping in Amphibians: At the first capture, one or more toes are strategically removed to produce a unique code for the individual amphibian. Later, when the animal is recaptured, an identification key can be used to read the missing toe pattern and identify the specific animal. Mark-recapture is a valuable tool for ecological studies estimating population size and other demographic parameters such as survival rates. Toe-clipping became popular because of an inability to use more traditional identification systems. Amphibians tend to be small, do not have ears or other appendages suitable for placing tags, and the mucous nature and frequent shedding of their skin prevents other techniques from being effective) when processing the captured digital image of the visual identifier in order to recognize the visual identifier applied to the animal (Health: Abstract, column 3 lines 10-57, column 9 lines 10 – column 10 lines 11, and FIG. 1: In one embodiment the machine-readable portion of the animal code must map to a valid study ID and, in addition, the human-readable portion of the animal code must map to a valid animal ID table in the animal ID index table for the valid study ID. In this way the mapping of both the machine-readable portion and the human-readable portion must properly map within sparse tables for a read to be valid and Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: a digitizer 106 to convert the pet's nose print , and
wherein the computing arrangement is configured to digitally process the captured digital image by detecting at least one region of interest covering the at least one limb (Buzuloiu: Abstract, [0010], [0032]-[0036], [0046]-[0050], and FIG. 2-4: According to step 10 of FIG. 1, a database of defined colors corresponding to human body parts is established as a reference to compare with pixels from questionable images. FIG. 3 is a flow chart defining the steps of the process of block 10. The first step (block 90) includes collecting a quantity of N known objectionable images and storing them in a sample database. In step 92, one of the "N" images is retrieved from the sample database. In step 94, a plurality of "P" skin samples are selected at random from the image. Each skin sample is preferably selected to have about 50-100 pixels. The number of skin samples and pixels in a sample is somewhat arbitrary and the present invention includes any number. Eight samples of 50-100 pixels each are preferred .

As to claim 43, Health, Kinard, JHMS, and Buzuloiu disclose the limitations of claim 42 further comprising the system of claim 42, further comprising a camera (Health: Abstract, column 3 lines 10-57, column 9 lines 10 – column 10 lines 11, column 15 lines13-17, FIG. 1 and FIG. 8: Both control of the operation of the machine of FIG. 8 and the verification of correctly marked codes may be performed by the use of a single video camera, not shown in this Figure. Such use of a single camera for both purposes is claimed as an embodiment and Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: The biometric sensor 102 and interface 104 may not be sufficient to measure the whole of the pet's nose, but the biometric sensor 102 and interface 104 will measure a sufficient amount of information to identify or distinguish the pet among other pets' nose prints in the database storage 110 and/or 124; or alternatively several adjacent or overlapping partial nose prints may be captured and aggregated by the central processing unit 112 and/or 120 to collect sufficient unique biometric data) to capture the digital image of the visual identifier applied to the animal (Health: Abstract, column 3 lines 10-57, column 9 lines 10 – column 10 lines 11, column 15 lines13-17, FIG. 1 and FIG. 8: Both control of the operation of the machine of FIG. 8 and the verification of correctly marked codes may be performed by the use of a single video camera, not shown in this Figure. Such use of a single camera for both purposes is claimed as an embodiment).

As to claim 46, Health, Kinard, JHMS, and Buzuloiu disclose the limitations of claim 42 further comprising the system of claim 42, wherein the computing arrangement comprises
a mobile computing device to capture the digital image of the visual identifier applied to the animal, and/or
a data storage configured to store the animal data, the reference identifier data and the digital image (Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: a digitizer 106 to convert the pet's nose print into a digital signature, a central processing unit 112 to process the data and process steps within the data-processing system, a storage unit 110 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world, control mechanism(s) 114 to control data or processes or to input data into the data-processing system, a display 116 to show information to the user, and an input/output system 118 to communicate commands and data and (ii) one or more remote or networked data-processing system(s) 126 further comprising a central processing unit 120 to process data within the remote data-processing system(s), a storage unit 124 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world or within a specified geographical location and a matching unit 122 to search the storage unit to match a pet's information, including without limitation the pet's nose print, with the information of numerous pets in the computer database storage unit 124).

As to claim 47, Health, Kinard, JHMS, and Buzuloiu disclose the limitations of claim 42 further comprising the system of claim 42, further comprising a central computing unit configured to associate the reference identifier data to the animal data, to recognize the visual identifier, and to identify the animal (Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: a digitizer 106 to convert the pet's nose print into a digital signature, a .

Claims 37-39 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Health et al. (Health – US 9,578,853 B1) in view of Kinard (Kinard – US 2015/0078626 A1), Journal of Herpetological Medicine and Surgery (JHMS) (Journal of Herpetological Medicine and Surgery – Toe-Clipping in Amphibians), and Buzuloiu et al. (Buzuloiu – US 2002/0159630 A1) and further in view of Peter et al. (Peter – DE 102005012678 A1).

As to claim 37, Health, Kinard, JHMS, and Buzuloiu disclose the limitations of claim 30 further comprising the method of claim 30, wherein applying the visual identifier to the animal comprises tattooing the animal Health: column 4 lines 49 - column 5 lines 10, column 8 lines 61-67, column 9 lines 10 - column 10 lines 11, column 11 lines 40-60, and FIG. 1: For the  wherein a fluorescent ink preferably is used for tattooing the animal.
However, it has been known in the art of identifying animal to implement wherein a fluorescent ink preferably is used for tattooing the animal, as suggested by Peter, which discloses wherein a fluorescent ink preferably is used for tattooing the animal (Peter: [0015] and FIG. 1-5:  Furthermore, at least one luminescent or fluorescent color is preferably used. The use of such a color has the advantage that the animal can also be identified in the dark. It is particularly advantageous to use a color that is compatible with the skin or fur, with particular care when using luminescent or fluorescent colors that they do not contain any substances that are harmful, in particular toxic, for the animal or the milk).
Therefore, in view of teachings by Health, Kinard, JHMS, Buzuloiu, and Peter it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the animal verification system of Health, Kinard, JHMS, and Buzuloiu to explicitly include wherein a fluorescent ink preferably is used for tattooing the animal, as suggested by Peter. The motivation for this is to implement a known method to identify an animal based on information associated with the animal captured by a camera.

As to claim 38, Health, Kinard, JHMS, Buzuloiu, and Peter disclose the limitations of claim 37 further comprising the method of claim 37, wherein a tail of the animal (Health: Abstract, column 3 lines 10-57, column 4 lines 49 - column 5 lines 10, column 8 lines 61-67, column 9 lines 10 - column 10 lines 11, column 11 lines 40-60, and FIG. 1: Symbologies suitable for use marking codes on rodent tails are disclosed, for both machine-readable and human-readable codes, and those codes combined. Codes comprising both a human-readable and a machine-readable portion may associate with an animal ID within one study, and a study ID within a vivarium, respectively. A human-readable code uses a subset of an alphanumeric symbol set. A machine-readable code uses a vine-code with a visible spine aligned with the rodent's tail) or a combination of toes of the animal is tattooed.

As to claim 39, Health, Kinard, JHMS, Buzuloiu, and Peter disclose the limitations of claim 30 further comprising the method of claim 30, wherein applying the visual identifier (Health: Abstract, column 3 lines 10-57, column 9 lines 10 – column 10 lines 11, column 15 lines13-17, FIG. 1 and FIG. 8: In one embodiment the machine-readable portion of the animal code must map to a valid study ID and, in addition, the human-readable portion of the animal code must map to a valid animal ID table in the animal ID index table for the valid study ID. In this way the mapping of both the machine-readable portion and the human-readable portion must properly map within sparse tables for a read to be valid) to the animal comprises applying a fluorescent substance to the animal (Peter: [0015] and FIG. 1-5:  Furthermore, at least one luminescent or fluorescent color is preferably used. The use of such a color has the advantage that the animal can also be identified in the dark. It is particularly advantageous to use a color that is compatible with the skin or fur, with particular care when using luminescent or fluorescent colors that they do not contain any substances that are harmful, in particular toxic, for the animal or the milk).

As to claim 48, Health, Kinard, JHMS, Buzuloiu, and Peter disclose the limitations of claim 42 further comprising the system of claim 42, wherein the computing arrangement is configured to identify a fluorescent substance applied to the animal as visual identifier (Health: Abstract, column 3 lines 10-57, column 9 lines 10 – column 10 lines 11, column 15 lines13-17, FIG. 1 and FIG. 8: In one embodiment the machine-readable portion of the animal code must map to a valid study ID and, in addition, the human-readable portion of the animal code must map to a valid animal ID table in the animal ID index table for the valid study ID. In this way the mapping of both the machine-readable portion and the human-readable portion must properly map within sparse tables for a read to be valid) when processing the captured digital image of the visual identifier in order to recognize the visual identifier applied to the animal (Peter: [0015] and FIG. 1-5:  Furthermore, at least one luminescent or fluorescent color is preferably used. The use of such a color has the advantage that the animal can also be identified in the dark. It is particularly advantageous to use a color that is compatible with the skin or fur, with particular care when using luminescent or fluorescent colors that they do not contain any substances that are harmful, in particular toxic, for the animal or the milk).

Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Health et al. (Health – US 9,578,853 B1) in view of Kinard (Kinard – US 2015/0078626 A1), Journal of Herpetological Medicine and Surgery (JHMS) (Journal of Herpetological Medicine and Surgery – Toe-Clipping in Amphibians), and Buzuloiu et al. (Buzuloiu – US 2002/0159630 A1) and further in view of Hampton (Hampton – US 2003/0055362 A1).

As to claim 44, Health, Kinard, JHMS, and Buzuloiu disclose the limitations of claim 42 except for the claimed limitations of the system of claim 42, wherein the platform comprises a transparent essentially flat plate on which the animal is positionable.
However, it has been known in the art of monitoring animals to implement wherein the platform preferably comprises a transparent essentially flat plate on which the animal is positionable, as suggested by Hampton, which discloses wherein the platform preferably comprises a transparent essentially flat plate on which the animal is positionable (Hampton: [0008], [0013], [0025], [0028], [0036], and FIG. 1 the substantially transparent belt 12: the belt track can be a substantially transparent belt track through which the imaging device can view the contact of the subject with the belt track. The imaging device can take the form of a camera, camcorder, or a digital image capturing device, suitable for recording ambulation of the subject over a desired period of time).
Therefore, in view of teachings by Health, Kinard, JHMS, Buzuloiu, and Hampton it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the animal verification system of Health, Kinard, JHMS, and Buzuloiu to explicitly include wherein the platform preferably comprises a transparent essentially flat plate on which the animal is positionable, as suggested by Hampton. The motivation for this is to implement a known method to monitoring an animal based on information captured by a camera at a platform.

As to claim 45, Health, Kinard, JHMS, Buzuloiu, and Hampton disclose the limitations of claim 44 further comprising the system of claim 44, wherein the camera is positionable below the transparent essentially flat plate for capturing the digital image of the visual identifier (Health: column 1 lines 14-35: The animals in a vivarium must be observed, either manually by humans or by automated means, such as by the use of video cameras and video analytics software. Comparisons of animals are the basis of any study result. There are a large number of animal characteristics, attributes, or behavior that may be of interest in a study. We refer to all such observable aspects of animals as "behaviors," including blood, saliva, feces, urine, breath, and fur attributes. Observations of behaviors may be manual or automated and may be invasive or non-invasive. They may occur in the animal's home cage; or in a separate observation or test cage or apparatus; or via pathology or other chemical, biological or analytical analysis. Observations and results may use statistics or aggregated behaviors…Prior art uses a variety of animal identification systems, including one animal per cage, ear notches, ear tags, foot and toe pad tattooing, embedded RFID, attached RFID, body tattoos, and tail tattoos.., column 2 lines 33-36, column 5 lines 60-67, column 8 lines 22-45, column 12 lines 45-65, column 16 lines 50-column 17 lines 16, and FIG. 1) applied to the animal (Hampton: [0008], [0013], [0025], [0028], [0036], and FIG. 1 the substantially transparent belt 12: the belt track can be a substantially transparent belt track through which the imaging device can view the contact of the subject with the belt track. The imaging device can take the form of a camera, camcorder, or a digital image capturing device, suitable for recording ambulation of the subject over a desired period of time).

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Sugano et al., US 2005/0210267 A1, discloses user authentication method and system, information terminal device and service providing server, subject identification method and system, correspondence confirmation method and system, object confirmation method and system, and program products for them.
Caorsi et al. 2012 Clip or Snap? An Evaluation of Toe-Clipping and Photo-Identification Methods for Identifying Individual Southern Red-Bellied Toads, Melanophryniscus cambaraensis.
Borremans et al. 2015 Evaluation of short-, mid- and long-term effects of toe clipping on a wild rodent.
Iwaki et al. 1989 identification of newborn rats by tattooing.
Paluch et al. 2014 Developmental and Behavioral Effects of Toe Clipping on Neonatal and Preweanling Mice with and without Vapocoolant Anesthesia.
Chen et al. 2016 Tattooing Various Combinations of Ears, Tail, and Toes to Identify Mice Reliably and Permanently.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG PHAM/Primary Examiner, Art Unit 2684